Citation Nr: 0721653	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for fibromyalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from February 1996 to May 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The RO granted service connection for fibromyalgia in its 
August 2002 Rating Decision with a noncompensable rating, 
effective May 20, 2001.  In her substantive appeal, dated in 
June 2004, the veteran requested a Travel Board hearing at 
the RO in St. Petersburg.  

The hearing was scheduled for May 2006, but the veteran 
failed to report for her hearing.  It is noted that the 
scheduling letter sent to the veteran was returned to the RO 
as "RETURN TO SENDER UNABLE TO FORWARD."  However, the 
letter was mailed to the veteran's last known address of 
record.  The Board is not aware of any other address for the 
veteran that the letter should have been sent to.  
Accordingly, the Board is satisfied that her due process 
right to a hearing has not been interfered with.  She has not 
provided good cause for her failure to report, and has not 
requested that the hearing be rescheduled.  Accordingly, her 
request for a hearing is considered withdrawn and the Board 
will conduct its appellate review based on the evidence of 
record. 38 C.F.R. § 20.704(d) (2006).

The Board also notes that the veteran's representative raised 
an informal claim for depression as secondary to fibromyalgia 
and that this issue was not addressed.  The Board refers this 
issue to the RO for any appropriate action.


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence available for the 
equitable disposition of veteran's appeal.

2.  The clinical signs and manifestations associated with the 
veteran's fibromyalgia do not warrant a higher compensable 
initial rating because there is no evidence to show that the 
symptoms are constant, or nearly so, and refractory to 
therapy, no evidence to show that the symptoms are episodic, 
but present more than one-third of the time, and no evidence 
to show that the condition requires continuous medication to 
control.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
fibromyalgia are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.71(a), Diagnostic Code 5025 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, veteran contends that the RO should have rated 
her service-connected disability for fibromyalgia higher than 
was initially done.  In an August 2002 Rating Decision, the 
RO assigned the veteran a noncompensable rating, with an 
effective date of May 20, 2001.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings." See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue,  sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms is evaluated under 38 
C.F.R. § 4.71(a), Diagnostic Code 5025.  A 10 percent 
evaluation is assigned for fibromyalgia symptoms that require 
continuous medication for control.  A 20 percent evaluation 
is assigned for fibromyalgia symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent evaluation is 
assigned for fibromyalgia symptoms that are constant, or 
nearly so, and refractory to therapy.  Widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.

The Board considered the full history of the veteran's 
disability in this case.  The Board observes that the veteran 
was diagnosed as having fibromyalgia in early June 1999 after 
reporting continued head, neck, and upper back stiffness.  
The veteran also indicated that she had difficulty sleeping.  
The diagnosing physician identified eight "tender points" 
on the veteran's body at that time.  The physician also 
diagnosed the veteran as having seasonal affective disorder.  
Subsequent service medical records show that the veteran 
underwent physical therapy, and was prescribed various 
medications to relieve her symptoms.

At a followup appointment in late June 1999, service medical 
records indicate that the veteran also admitted involvement 
in motor vehicle accidents during 1997-1998.  According to a 
notation from the physician's assistant, the veteran 
experienced musculoskeletal problems since those accidents.  
A July 1999 service medical record indicates that the 
veteran's fibromyalgia was "stable" at that time.  

The veteran also had a positive Antinuclear Antibody (ANA) 
Test in October 1999.  The treating neurologist indicated at 
that time that he suspected the veteran's joint pain was 
related to the motor vehicle accidents, rather than 
fibromyalgia.  Other service medical records contained in the 
claims file are not pertinent to this current claim.  

The Board notes that the veteran was given a physical 
examination prior to discharge.  The veteran reported a host 
of problems on this March 2001 examination and the examining 
physician indicated that although the veteran suffered from 
fibromyalgia, the condition was in remission and not 
considered to be disabling.

The first reference to fibromyalgia in post-service treatment 
records appears in a September 2001 progress note.  The 
veteran sought treatment at a VA medical facility after 
reporting occasional migraine-like headaches and joint pain.  
The treating physician, however, questioned the in-service 
fibromyalgia diagnosis after finding a lack of "many tender 
points."  The veteran was to take "Motrin 800 mg po prn 
headache."  Celexa 20 mg qd was also to be initiated as it 
was noted that chronic joint pain was often responsive to use 
of SSRI.  

Less than one month later, in October 2001, the veteran 
sought additional treatment after experiencing "dull and 
constant" neck pain, bilateral shoulder discomfort and 
additional fleetng joint complaints.  The veteran indicated 
that the neck pain began in 1996 during boot camp and that 
the pain, tightness, and muscular spasms have increased in 
severity since then.  The veteran also described "shooting" 
pain down her spine and up her neck, as well as occasional 
numbness or tingling in her arms.  The veteran rated her pain 
on most days as 3/10 and reported that the pain was 
aggravated by prolonged standing, sitting, laying, and 
lateral bending of the neck.  The treating physician found 
multiple trigger points and diagnosed the veteran as having 
"probable fibromyalgia."  The plan was for the veteran to 
continue taking "Ibuprofen 400 mg tid."  Citalopram 
hydrobromide 20 mg was prescribed and was to be taken every 
day.  

In February 2005, the veteran underwent a Compensation and 
Pension (C&P) Examination.  The examining physician noted 
that the veteran suffers primarily from neck and shoulder 
pain, but that "she does not have any stiffness, has no 
muscle weakness, and the episodes which occur are not timely, 
and there does not seem to be a particular precipitating 
cause."  The veteran was also found to have good muscle 
strength in both upper and lower extremities.

The physician notes that the veteran gets some relief from 
her symptoms by taking ibuprofen as the occasion requires, 
and that she also found water aerobics and yoga to be of 
"some use."  The physician also reports that the veteran 
did not and had not used any continuous treatment recent to 
the time the examination was administered.  Furthermore, the 
physician indicates that while the symptoms affect the 
veteran's ability to sleep and consequently, her ability to 
care for her family, she has not missed any time from work 
because of her symptoms.

An examination of the service medical records and the post-
service treatment records suggests that no evidence exists to 
warrant a higher initial rating in this case.  The veteran 
has not described widespread musculoskeletal pain.  Rather, 
the medical evidence shows that the veteran's musculoskeletal 
pain is confined largely to her neck and shoulders, with 
occasional hip pain and headaches.  She does get some relief 
by the use of ibuprofen on an as needed basis.  The medical 
evidence of record demonstrates that the veteran is not 
entitled to a 10 percent evaluation because she does not 
require continuous medication for control of her fibromyalgia 
symptoms.  While medication was prescribed for the veteran in 
Virginia in 2001, she subsequently moved to Florida and the 
record does not show that continuous medication has been 
prescribed, that she has been directed to take any type of 
medication on a daily basis, or that continuous medication is 
necessary to control the symptoms.  Similarly, no evidence 
exists to show that the veteran's symptoms are episodic, but 
present more than one-third of the time; nor, is there any 
indication that the veteran's symptoms are constant, or 
nearly so, and refractory to therapy.  Thus, the veteran is 
not entitled to either a 20 percent or 40 percent evaluation.

The Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of zero percent for 
fibromyalgia.  Accordingly, the Board concludes that the 
criteria for a compensable disability rating for fibromyalgia 
are not met.
 
The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
fibromyalgia, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in December 2001 informed the veteran of the type of evidence 
needed to substantiate her claim for service connection as 
well as an explanation of what evidence the veteran was to 
provide to VA in support of her claim and what evidence VA 
would attempt to obtain on her behalf.  The veteran also 
received additional VCAA notification in March 2005, which 
asked her to furnish to VA any records in her possession and 
informed her to submit evidence showing that her disability 
was worse.  While the RO's March 2005 letter was issued after 
the Rating Decision, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement is 
harmless error. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran's claims folder was not transferred to 
the Board until after she failed to report for the Travel 
Board hearing in May 2006.  Therefore, she had more than a 
year to alert VA to the existence of additional information 
and evidence that was relevant to the adjudication of her 
claim.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, as well as 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  The veteran received notification pursuant to 
Dingess/Hartman in April 2006, however, the claim for service 
connection had already been substantiated by the grant of 
service connection.  Accordingly, to the extent that there 
was any error with regard to the late timing of the notice, 
the error is harmless.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with respect 
to the development of the evidence is required. 

	(CONTINUED ON NEXT PAGE)

ORDER

A higher initial rating for fibromyalgia, rated as non-
compensably disabling from May 20, 2001, is denied.

	
____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


